Citation Nr: 0926652	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine which declined to reopen the Veteran's 
acquired psychiatric disorder service connection claim as no 
new or material evidence had been submitted.

The Veteran withdrew her request for a Central Office hearing 
in December 2007.

In August 1999, the Veteran appointed the New York Division 
of Veterans Affairs as her representative.  It does not 
appear that this authorization has been revoked.  

The Board's February 2008 decision reopened the Veteran's 
acquired psychiatric disorder service connection claim.  This 
reopened claim was then remanded for further development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's February 2008 decision remanded this matter to 
afford the Veteran a VA psychiatric examination, among other 
development.  VA attempted to afford the Veteran the required 
psychiatric examination by scheduling such an examination for 
March 2009.  Although the Veteran was notified of this 
examination via first-class mail to her last known address, 
she did not appear.  A second examination was scheduled for 
April 2009 and the Veteran was provided notice via first-
class mail to her last known address; however, she did not 
appear.

 In July 2009, the Board received notice from the Veteran 
that she had relocated to Michigan in February 2009 and that 
she was homeless.  The Veteran stated that she had not 
received notice of the two scheduled examinations and 
requested that a new examination be scheduled in Ann Arbor, 
Michigan.  She also provided a new mailing address.

In light of the evidence that notice of the VA examinations 
was not sent to the Veteran's most current address, a new 
psychiatric examination should be scheduled.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim, as reopened claims will be adjudicated 
on the basis of the evidence of record.   See 38 C.F.R. § 
3.655 (2008).

In addition, the Veteran's July 2009 letter indicated that 
additional evidence was available from the Malden 
Rehabilitation Center of Massachusetts.  An attempt to obtain 
these records must be made as they have been identified as 
relevant to the Veteran's claim.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to obtain records of the Veteran's 
treatment for psychiatric disorders at the 
Malden Rehabilitation Center of 
Massachusetts as identified by the 
Veteran.  

The Veteran is advised that her 
cooperation, by signing necessary 
releases, may be necessary to obtain these 
records.

2.  Following completion of the 
development listed above, the Veteran 
should be afforded a VA psychiatric 
examination to determine the etiology of 
any current psychiatric condition.  The 
Veteran's claims file must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should note such a review in any 
examination report or an addendum to that 
examination report.

The Board notes the Veteran's request that 
an examination be scheduled in Ann Arbor, 
Michigan, were she currently resides.

The examiner's review should include the 
two episodes of treatment noted in the 
service treatment records.  The examiner 
should determine whether it is at least as 
likely as not (50 percent probability or 
more) that a current psychiatric 
disability had its onset in service, or 
was otherwise due to a disease or injury.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered.

The rationale for any opinions should also 
be provided.

3.  If the Veteran fails to report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. If the claim is not fully granted, 
issue a supplemental statement of the 
case.   Then return the case to the Board 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

